Appeal from a judgment, entered July 27, 1976, upon a decision of the Court of Claims. Claimants were the owners of a rectangular parcel of land on the easterly side of Yankee Place, Village of Ellenville, Ulster County, when, on July 9, 1970, the State appropriated two permanent easements for flood control purposes. One easement, consisting of approximately 0.15 acre, covers a portion of the streambed of Sandberg Creek, and the second easement, consisting of approximately 0.66 acre, covers most of claimants’ lands. For their sole use claimants are left with only about 0.318 acre on which is located a residence and a combination garage-apartment. After a trial of the claim at which both sides presented appraisals and had their experts testify, the Court of Claims adopted the appraisal offered by the State as to all damages except the indirect damages to the improvements on the land and granted claimants an award totaling $23,900. Of this sum, direct damages amounted to $11,100 and indirect damages were calculated at $200 for the land and $12,600 for the improvements. Only the award of indirect damages for the improvements is challenged on this appeal. We hold that the judgment appealed from should be affirmed. With regard to the award for indirect damages to the improvements on the land, the trial court’s opinion is sufficiently detailed to permit an intelligent review thereof by this court. Moreover, the award is clearly within the range of the expert testimony, and, accordingly, it should not be disturbed (Matter of Rochester Urban Renewal Agency [Siebert Sons], 55 AD2d 1035; cf. Flynn v State of New York, 35 AD2d 640). Judgment affirmed, without costs. Mahoney, P. J., Kane, Main, Larkin and Herlihy, JJ., concur.